DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner and outer apertures not being in communication and the inner tube being rotated 180 degrees from a starting position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey, US Patent No. 2,883,781.
Regarding claim 1, Harvey discloses a muzzle brake for a firearm, the muzzle brake comprising: an outer body (16) having at least one sidewall with at least one aperture (20) extending therethrough; and an inner tube (22/18) positioned inside the outer body and rotatably mounted within the outer body (figures 1-4 for example and specifically the transition from figure 3 to 4), wherein the inner tube comprises at least one aperture (28) that corresponds to the at least one aperture in the outer body, wherein the muzzle brake defines at least two positions, an open position (shown in figure 3) in which the outer body and inner tube are positioned such that the at least one aperture in both the outer body and the inner tube are in direct communication (figure 3 shows 20 and 28 aligned), and a closed position (shown in figure 4) in which the outer body and inner tube are positioned such that the at least one 
Regarding claim 4, Harvey further discloses the inner tube further comprises a grip (30) that extends beyond the outer body.  
Regarding claim 5, Harvey further discloses the grip facilitates rotation of the inner tube within the outer body (2:66-3:9 discloses using 30 to rotate the apertures between aligned and not aligned).
Regarding claim 8, Harvey further discloses the muzzle brake assembly is configured to be attached to an end of an existing firearm (shown in figures 1 and 2)
Regarding claims 9-11, the firearm apparatus disclosed by Harvey renders the method claims obvious since such would have been an obvious manner of using the device of Harvey. The structure disclosed by Harvey meets the structural requirements within the method claims and the structure of Harvey is configured such that it would be useable as claimed.

Claim(s) 1, 4-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Coburn, US Patent No. 5,425,298.
Regarding claim 1, Coburn discloses a muzzle brake (100) for a firearm, the muzzle brake comprising: an outer body (120) having at least one sidewall with at least one aperture (128) extending therethrough (figures 3 and 6-7 for example); and an inner tube (116) positioned inside the outer body (figures 3 and 6-7) and rotatably mounted within the outer body (shown in transition from figure 6-7 and 5:56-6:14 and 6:67-7:43 disclose rotation of the apertures relative to each other to be aligned or not aligned. Furthermore, 8:23-32 discloses the outer 
Regarding claim 4, Coburn further discloses the inner tube further comprises a grip (156 is broadly, yet reasonably a grip of the inner tube) that extends beyond the outer body.  
Regarding claim 5, Coburn further discloses the grip facilitates rotation of the inner tube within the outer body (Coburn 8:23-32 discloses the inner tube rotating with respect to the outer tube and 156 is able to be engaged by a user to turn the inner tube).
Regarding claim 8, Coburn further discloses the muzzle brake assembly is configured to be attached to an end of an existing firearm (figures 1 and 2 via threads 152 and 140)
Regarding claims 9-11, Coburn further discloses the firearm apparatus disclosed by Coburn renders the method claims obvious since such would have been an obvious manner of using the device of Coburn. The structure disclosed by Coburn meets the structural requirements within the method claims and the structure of Coburn is configured such that it would be useable as claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey.
Regarding claim 2, Harvey discloses the claimed invention and the outer tube having a track (38, 40) and the inner body having a corresponding protrusion (42) configured to travel within the track to tallow the inner tube rotate within the outer tube; however, Harvey does not specifically disclose the track in the inner tube and the protrusion on the outer tube.  Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to place the track in the inner tube and the protrusion on the outer tube engaging the track, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Repositioning the track and protrusion structure would have been obvious to try to person of ordinary skill in the art for any number of reasons including, but not limited to, ease of manufacture, ease of assembly, increase reliability, etc.
 In re Leshin, 125 USPQ 416. All claimed materials are well known in the art for their use in the construction of firearm muzzle attachments.
 Regarding claim 7, Harvey discloses the claimed invention except for the muzzle brake being integral with the firearm. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention to make the muzzle attachment and firearm integral since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S.164 (1893)
Regarding claims 11-13, Harvey discloses the claimed invention and the inner sleeve rotating in the outer sleeve; however, Harvey does not specifically disclose the degrees of rotation of the inner sleeve. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify or define the track structure to allow for rotation up to and including 180 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Hailey, et al., hereafter Hailey, US Patent Publication No. 2017/0115084.
Regarding claim 3, Harvey disclose the claimed invention except for the protrusion being a retaining screw within a threaded hole. Nonetheless, Hailey provides a teaching of a firearm attachment rotational adjustment mechanism in the form of set screw 96 through metering device 92 which rotates with the screw in track 37 in order to align grooves or slots 100 with apertures 50.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Harvey to have a screw protrusion in a metering slot similar to that as taught by Hailey in order to all the user to tune the suppressor to achieve different results relating to the muzzle velocity and decibel reduction similar to that as taught by Hailey in [0027]. In the case of Harvey, modification would allow for tuning of gases expelled and controlling the launching of grenade 35.


Claims 2, 5-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coburn
Regarding claim 2, Coburn discloses the claimed invention and the outer tube having a track (168) and the inner body having a corresponding protrusion (180) configured to travel within the track to tallow the inner tube rotate within the outer tube; however, Coburn does not specifically disclose the track in the inner tube and the protrusion on the outer tube.  Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to place the track in the inner tube and the protrusion on the outer tube engaging the track, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Repositioning the track and protrusion structure would have been obvious to try to person of ordinary skill in the art for any number of reasons including, but not limited to, ease of manufacture, ease of assembly, increase reliability, etc.



Regarding claim 6, Coburn discloses the claimed invention except for specifically disclosing a material of which the device is made. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the firearm device of metal such as steel, stainless steel, aluminum, titanium or composite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. All claimed materials are well known in the art for their use in the construction of firearm muzzle attachments.
 Regarding claim 7, Coburn discloses the claimed invention except for the muzzle brake being integral with the firearm. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention to make the muzzle attachment and firearm integral since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S.164 (1893)
In re Aller, 105 USPQ 233.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coburn in view of Hailey, et al., hereafter Hailey, US Patent Publication No. 2017/0115084.
Regarding claim 3, Coburn disclose the claimed invention except for the protrusion being a retaining screw within a threaded hole. Nonetheless, Hailey provides a teaching of a firearm attachment rotational adjustment mechanism in the form of set screw 96 through metering device 92 which rotates with the screw in track 37 in order to align grooves or slots 100 with apertures 50.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Coburn to have a screw protrusion in a metering slot similar to that as taught by Hailey in order to all the user to tune the suppressor to achieve different results relating to the muzzle velocity and decibel reduction similar to that as taught by Hailey in [0027]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641